Kane, J. P., and Weiss, J.,
dissent and vote to reverse in a memorandum by Kane, J. P. Kane, J. P. (dissenting). In our opinion the trial court should have granted defendant’s motion for a directed verdict due to plaintiffs failure to prove she sustained a serious injury as a result of the accident (see, Insurance Law § 5102 [d]). We would accordingly reverse.
As noted by the majority, the day after the accident plaintiff had pain in her neck, shoulder and left arm. She went to the CHP medical center in Albany County, where she was given a cervical collar and medication. Subsequently, she developed pain in her lower back, cramps in her right knee and headaches. On August 19, 1983, plaintiff went to see Dr. John Graham, a licensed chiropractor, who prescribed continuing treatment. These treatments continued until the day before trial, although plaintiff did not see Graham for the period between August 3, 1984 and November 1985. Plaintiff asserted that her symptoms occurred at least once a month, depending upon how hard she worked at home or at her job.
Plaintiff testified that she rested at home for eight days after the accident before returning to work as a waitress. She stated that she continued to work as a waitress until December 1984. Subsequently, she became a bartender because it was less strenuous.
The only witness plaintiff called to testify as to the nature and extent of her injuries was her chiropractor, Graham. At the time of his initial examination, Graham described plaintiffs injury as "a severe trauma to the neck, to the vertebrae *925of the neck, resulting in an inflammation of the nerves which go down into the shoulders and trapezius muscles”. Graham then interpreted two X rays (see, Education Law § 6554) taken of plaintiff on November 16, 1983. Graham stated that the first X ray showed a reversal of the curve in plaintiff’s lower cervical spine due to muscle spasm in that area, which produced an "irritation or inflammation of the joints”. The second X ray, according to Graham, showed an increase in the size of the vertebrae which indicates a rotation or misalignment which could produce muscle spasm, dull burning achiness and radiating pain. Graham’s last examination of plaintiff (the day prior to trial) showed findings which were consistent with his earlier diagnosis, although he found no restrictions in her mobility. Graham opined that plaintiff’s injuries, which he felt were caused by the auto accident in question, would "probably severely” affect plaintiff’s ability to perform the duties of a waitress or bartender. However, Graham admitted that it was hard to determine how much of plaintiff’s symptoms resulted from the injury or a hard day’s work. Furthermore, he testified that full mobility existed on the day of his last examination prior to trial, although he stated the effects of the initial trauma could return when the muscles were placed under stress.
Defendant called Dr. Dominick Sette-Ducati, a neurologist, who testified that he ordered the X rays which Graham had previously interpreted, and had examined plaintiff twice. Sette-Ducati stated that his review of the X rays and his examinations of plaintiff revealed no evidence of injury. Rather, the examination and X rays were in all respects normal.
In determining whether plaintiff has suffered a significant limitation of use of a body function or system, the term "significant” requires something more than a minor limitation of use (Licari v Elliott, 57 NY2d 230; Kordana v Pomellito, 121 AD2d 783, appeal dismissed 68 NY2d 848). Generally, the subjective complaints of a plaintiff without medical foundation are insufficient to establish a prima facie case of serious injury within the meaning of the Insurance Law (see, Licari v Elliott, supra).
In the present case, plaintiff claims she is limited in terms of the duties she can perform as a waitress and bartender, as well as at home. Nonetheless, she has been continually employed after the accident. Moreover, she did not make appointments for treatment with Graham for over a year and only resumed them shortly before trial.
*926While Graham testified the X rays showed a reverse curve of the spine and a rotation or misalignment of the vertebrae, these X rays were taken approximately three months after the accident. No other evidence was produced which would indicate that in the two years between the date these X rays were taken and the date of trial (Jan. 9, 1986), plaintiff had a significant limitation of a body function or system. As noted above, Graham stated that his final examination of plaintiff revealed no restriction in mobility. Furthermore, Graham could not determine what part of plaintiff’s symptoms resulted from the accident or a hard day’s work. Moreover, all neurological exams were normal.
While plaintiff has suffered discomfort as a result of the accident, this discomfort in our opinion is not a serious injury within the meaning of Insurance Law § 5102 (d) (see, Licari v Elliott, supra; Kordana v Pomellito, supra). We would therefore reverse and dismiss the complaint.